Title: From Thomas Jefferson to George Nicholas, 28 July 1781
From: Jefferson, Thomas
To: Nicholas, George


        
          Sir
          Monticello July 28, 1781.
        
        I am informed that a resolution on your motion passed the House of Delegates requiring me to render account of some part of my administration without specifying the act to be accounted for. As I  suppose that this was done under the impression of some particular instance or instances of ill conduct, and that it could not be intended just to stab a reputation by a general suggestion under a bare expectation that facts might be afterwards hunted up to boulster it, I hope you will not think me improper in asking the favor of you to specify to me the unfortunate passages in my conduct which you mean to adduce against me, that I may be enabled to prepare to yield obedience to the house while facts are fresh in my memory and witnesses and documents are in existence. I am Sir Your most obedt. Servt.
      